r.
                                                                                            18CV01 14 1 15
                  NORTH CAROLINA -•                                   )
                                                                      r •     IN THE GENERAL COURT.OF JUSTICE ,
                                                                               •    SUPERIOR COURT DIVISION '-•
       •       • WAKE COUNTY'-- "
                                              _...P1?,.NO V_ .1   6_ em .3;.142 _
                                                                                    ' " •   '"
                  MICHAEL LIGON,.

                                         Plaintiff

                                 v.                                                    COMPLAINT

                  THE KROGER CO.and
                  KROGER LIMITED PARTNERSHIP I
                                  Defendant.


                          THE PLAINTIFF,complaining ofthe Defendants, alleges and says:

                          1.     That Plaintiffis a citizen and resident of Wake County,North Carolina.

     ......           .• . 2._ __ . That Defendant The Kroger Co. is a Corporation organized and existing under the

                ---laws ofthe-State-of-Ohio,- with- a•principal place_of buSiness located.in.Raleigh, North Carolina,js

                  engaged in substantial corporate activity within the State of North Carolina-and ha's minimum, •

                  contacts with the State or North Carolina. That Defendant sells groceries in the course .of its

                  business. That Defendant is in the business of selling food, sundries, and other household items to

                  the general public. Defendant is neither an infant nor incompetent.

                          3.     That Defendant Kroger Limited Partnership I is a corporation organized and existing

                  under the laws of the State of Ohio, with a principal place of business located in Raleigh, North

                  Carolina, is engaged in substantial corporate activity within the State of North Carolina and has

                  minimum contacts with the State or North Carolina. That Defendant sells" groceries in the course of

                  its business. That Defendant is in the business of selling food, sundries, and other household items

              .,..,_..to.thezeneral public,Defendantis peitber_an infant nor incompetent_

     --                   47   - Upon-information and.belief, Defendants owned the-premises and operated a Kroger •




                           Case 5:18-cv-00605-KS Document 5-3 Filed 12/26/18 Page 1 of 4
grocery store located at 350 Six Forks Road In Raleigh, North Carolina on November 23,2016.

        5.      That on or about November 23, 2016, Plaintiff entered the premises ofthe Kroger

grocery store owned and operated by Defendants on 350 Six Forks Road in Raleigh, North

Carolina.

       6.       Plaintiff was on the premises of Kroger for the purpose of shopping and purchasing

groceries and sundries.

        7.       As Plaintiff exited the store, he walked through some liquid on the floor, slipped

and fell.

        8.      Defendants were negligent in the maintenance ofits premises as follows:

                a.      Defendants failed to keep its premises in a reasonably safe condition when

                        they knew or should have known that a danger or hazard existed;

                b.      Defendants failed to adequately warn invitees that the area in which Plaintiff

                       fell was dangerous or hazardous; and

                c.      Defendant failed to maintain its premises in a reasonably safe condition.

        11.     That as a result of the negligence of the Defendants, Plaintiff fell while on

Defendant's premises and the fall was the proximate cause ofinjuries to the Plaintiff.

       .12.     That as a result of the fall, Plaintiff suffered severe, painful and permanent injuries,

which caused her to incur medical expenses.

        13.     That the injuries to Plaintiff caused her to seek medical treatment, suffer expenses

for being out of work and the injuries have been painful and continue to be so.

        WHEREFORE,Plaintiff prays for relief as follows:

        1.      That Plaintiff have and recover ofDefendants damages in excess of$25,000;



                                                   2



            Case 5:18-cv-00605-KS Document 5-3 Filed 12/26/18 Page 2 of 4
•4:



      2.     That all costs be taxed against the Defendant;

      3.     For a trial byjury on all issues so triable; and

      4.     For such other and further relief as the court deemsjust and equitable.




      This the    day ofNovember 2018.


                                     WARREN,SHACKLEFORD & TH                      S,P.L.L.C.


                                             By:
                                              R. Keith Shackleford
                                              Attorney for Plaintiff
                                              P.O. Box 1187
                                              Wake Forest, NC 27588
                                             (919)556-3134
                                              keith@wakeforestattorneys.com




       Case 5:18-cv-00605-KS Document 5-3 Filed 12/26/18 Page 3 of 4
-1!




      STATE OF NORTH CAROLINA
                                                                  VERIFICATION
      COUNTY OF WitV--0


               MICHAEL LIGON, Plaintiff herein, being first duly sworn, deposes and,says that she has

      read the foregoing and knows the content thereof and that the same are true of her own knowledge,

      except as to those matters and things stated upon information and belief, and as to those matters,

      she believes them to be true.

               This the !9 day of        er2018.




      Sworn to and subscribed before me,
      a Notary Public,this the60day of
      SepturbRI 2018.
      NIon/e



      Notary Pub                                                          AmyIWean
                                                                         NO1ARY PUBLIC
      My Commission Expires: ti2itt,-(a0-3                               Wake County, NC
                                                               My Commission Expires Febnay 2,2023




                Case 5:18-cv-00605-KS Document 5-3 Filed 12/26/18 Page 4 of 4
